DETAILED ACTION
Notice of Pre-AIA  or AIA  status
The present application is being examined under the pre-AIA  first to invent provisions
This communication is in response to applicant’s amendment filed on 07/12/2021. Claims 1-20 are canceled.  Claims 21, 23. 28-30, 33, 35-37 and amended. Claim 40 is cancelled. Claim 41 newly added. Claims 21-39,  and 41 are pending.
   Response to Arguments
Applicant’s arguments with respect to independent claims  for newly amended limitation  “intercept one or more files to be stored on a back-up system” has been considered but are moot because the arguments do not apply to any of the references being used in the current rejection
Applicant's arguments filed on 07/12/2021 regarding claim 28  has  been fully considered but they are not persuasive:
The Applicant submits on page 10 of remarks filed on 07/27/2021 that the  claim 28 recites "intercepting one or more files to be stored on a back-up system." Applicant respectfully submits that none of the applied references teach or suggest at least the intercepting feature of the claim language, nor does the Office Action ("OA") rely on the references to do so.

	Examiner respectfully disagrees with remarks filed on page 10 on 07/12/2021 for claim 28. 

	Even though Ayda discloses back-up-system as  [ ¶2, When a file was needed, the user machine simply requested the file from the server. In this server-based architecture, the file system is extended to facilitate management of and access to files stored remotely at the storage server over a network], and [¶30]. 
 	 and Copper discloses backup- system as a Server work station with the database 115 includes the index 130, the relations index 135 and documents 140].
		Ayda and Cooper do not explicitly discloses this limitation and Schutzman discloses [ see claim 13, intercepting a list of files to be backed up by the backup server and performing the step of detecting for each file within the list of files].

The Applicant submits on pages 10-11 of remarks filed on 07/27/2021 that the  claim 28 recites "storing the content index in a content index repository, the content index repository comprising indexed attributes of content of a file." Applicant respectfully submits that Adya does not teach or suggest this feature.

	Examiner respectfully disagrees with remarks filed on pages 10-11 on 07/12/2021 for claim 28. 
	Ayda discloses this limitation as: [¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶9].

	Examiner Note: Examiner maintains his rejection.

The Applicant submits on pages 11-12 of remarks filed on 07/27/2021 that the  claim 28 recites "generating a metadata index for the one or more files, the metadata index being based on the metadata extracted from the one or more files." Applicant respectfully submits that none of the applied references teach or suggest a metadata index, as a separate feature, different from metadata, as recited by the claim language.

	Examiner respectfully disagrees with remarks filed on pages 11-12 on 07/12/2021 for claim 28. 
	Ayda discloses this limitation as: [ ¶48, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred ( after extraction) to one or more database server computers, where the object information can be compared to object information from other computers to 
Examiner Note: Cooper also discloses [ ¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm.  From this, the system returns a list of topically relevant objects, often referred to as a Ahit-list@ The user may then select relevant objects from the hit-list for viewing and processing], and [¶4, To process queries, the search server needs to access just the database index, which may be located on the same computer as the search server or yet another computer on the network.  The actual objects in the database may be located on any computer on the network.  These types of systems and search processes are all well known in the computing and database arts], and [ see FIG. 1 and associated text for more detail, ¶21, The database 115 includes the index 130, the relations index 135 and documents 140.  Client workstation 190 and stand-alone workstation 195 each include search and display processes (SDP) 193.].

	Examiner Note: Examiner maintains his rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-39, and 41 are  rejected under 35 U.S.C. 103(a) as being unpatentable over Adya et al. (US 2003/0037022) referred to herein after by Adya( filed in IDS 09/08/2020) in view of Copper et.al (US 2003/0172066) referred to herein after by Cooper( filed in IDS 09/08/2020) and further in view of Schutzman ( US6505216) ( filed in IDS 09/08/2020).
Regarding claim 21. Adya discloses  comprising: one or more server devices comprising a memory and at least one processor, the at least one processor configured to 

 store the one or more files in a file repository[¶47, The directory server then stores the file on an appropriate computing device (based on the rules followed by distributed file system 150) and maintains a record of where the file is stored]; and
the file repository the storing one or more files [¶44, The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208, as well as when identifying potentially identical or duplicate files. The client functionality, on the other hand, comes into play when issuing requests by device 200 for files stored (or to be stored) in the distributed file system, as well as generating and forwarding file information for file duplication identification as necessary. ], and [ see FIG 2, File information comparison module], and [¶65] The copying of files to the same computer can be carried out in any of a wide variety of manners.  In one implementation, module 242 forwards a command to one of the computers storing one of the files corresponding to the matching file information to relocate its file to the computer on which the other file corresponding to the matching file information is located…], and [¶¶8, 47]; and
	generate a content index based on content of the one or more files [¶48, File information generation module 220 generates file information for one or more encrypted files 240.  The file information for each file is a semi-unique value based on the data in the file itself (the data may be program instructions, program data, etc.) and/or other characteristics of the file.  The value is a semi-unique value because it is based on the data in the file but is not completely representative of the file. For example, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into  file information, such as the file size, the file type, the file name, and so forth.], and [¶¶49-50]; and
	Store the content index in a content index repository, the content index repository comprising indexed attributes of content of a file[¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶9].; and 
	extract metadata from the one or more files; generate a metadata index for the one or more files, the metadata index being based on the metadata extracted from the one or more files[ ¶48, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred ( after extraction) to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶¶9, ¶50] ; and
Examiner Note: Cooper also discloses [ ¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm.  From this, the system returns a list of topically relevant objects, often referred to as a Ahit-list@ The user may then select relevant objects from the hit-list for viewing and processing], and [¶4, To process queries, the search server needs to access just the database index, which may be located on the same computer as the search server or yet another computer on the network.  The actual objects in the database may be located on any computer on the network.  These types of systems and search processes are all well known in the computing and database arts], and [ see FIG. 1 and associated text for more detail, ¶21, The database 115 
	 Store the metadata extracted from  the one or more files  and the metadata index in a metadata repository [ ¶48, the file information may be a hash value that is based on the data in the file…  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶8, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred ( after extraction) to one or more database server computers, where the object information can be compared ( after extraction) to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶¶9, ¶50 ]. 
Examiner Note : Cooper also discloses this limitation as: [¶29,  FIG. 4 shows a flowchart of a method for computing a signature for each document.  For each document in the list of documents 205, the method obtains the major terms from the database 206.  For each term (step 401) a standard function (step 402) is used (such as the getHashcode method known from Java)  hash codes are added together at step 403 for all terms producing an integer signature for that document.  This signature code is then stored at step 405 back into the database 206], and [¶¶2,4 , see FIG. 1, [ see FIG. 1 and associated text for more detail, ¶21, The database 115 includes the index 130, the relations index 135 and documents 140.  Client workstation 190 and stand-alone workstation 195 each include search and display processes (SDP) 193.].
 administer storing of the one or more gathered files, the  gathering and storing of the content index, the extracting and  storing of the metadata of the one or more files, and the generating and storing of the metadata index [¶8, According to one aspect, a computer generates object information for an object stored on the computer (e.g., file information for a file stored on the computer).  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object) Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth., and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶9, according to another aspect, a computer operating as a database server computer receives object information for a plurality of objects from a plurality of computers], and [see FIG. 3 and corresponding text for more details], and [¶¶10, 61]; and
Examiner Note: Cooper also discloses [ ¶2, Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects 
receive a search request from a requester for information corresponding to the one or more files stored in the file repository, the search request including information of the content index or the metadata index
Even though Ayda discloses this limitation as: [¶44, Computing device 200 is intended to be used in a server less distributed file system, and as such includes modules oriented towards both server functionality and client functionality.  The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208].
 at indexing time for each document, and a hash code is computed for each term.  The sum of these hash codes constitutes a document signature that is sufficiently unique to use as a comparison among documents returned from a query.  In this embodiment the signatures of the documents are compared first, without reference to the document=s size or list of terms, and if the signatures agree, the documents are deemed identical], and   [¶¶2, 26-37].
Ayda discloses and in response to receiving the search request, return the information corresponding to the one or more files stored in the file repository to the requester [¶48, The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208, as well as when identifying potentially identical or duplicate files].
Examiner Note: Cooper also discloses this limitation as[ see claim 3, wherein the set of documents is obtained in response to a search query made to a data communications network], and [¶27, FIG. 2 illustrates a workstation 201 where a query can be entered by the user.  The query is sent over a network, such as the network 105, to the search engine 202 that looks up the query word(s) in the search index 204 and returns a list of documents 205.

	 intercept one or more files to be stored on a back-up system
	Even though Ayda discloses back-up-system as  [ ¶2, When a file was needed, the user machine simply requested the file from the server. In this server-based architecture, the file system is extended to facilitate management of and access to files stored remotely at the storage server over a network], and [¶30]. 
 	 and Copper discloses backup- system as a Server work station with the database 115 includes the index 130, the relations index 135 and documents 140].
		Ayda and Cooper do not explicitly discloses this limitation  however, Schutzman discloses [ see claim 13, intercepting a list of files to be backed up by the backup server and performing the step of detecting for each file within the list of files].
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the teaching Ayda , and Cooper with the teaching of  and Schutzman in order to implement a data storage and data backup systems, and more particularly, to systems and techniques which allow a file to be backed-up and restored between a data storage system and a backup server using concurrently transmitted trails of data from the same file.
Regarding claim 22, Adya discloses, wherein the at least one processor is further configured to determine file information from the one or more files stored in the file repository [¶42, FIG. 2 illustrates logical components of an exemplary computing device 200 
Regarding claims 23, Adya discloses, wherein the at least one processor is further configured to employ a sniffing routine to determine file information from the one or more files stored on the information source client as the one or more files are from the information source client for storage in the file repository via a network [Abstract, Potentially identical objects (such as files) across multiple computers are located.  In one embodiment, a computer generates object information for an object stored on the computer.  The object information can be generated in a variety of manners (e.g., based on hashing the object, based on characteristics of the object, and so forth).  The object information is then transferred to one or more database server computers, where the object information can be compared to object information from other computers to determine whether the object is potentially identical to another object on one of the other computers], and [¶5, detecting duplicate files], and [¶9, according to another aspect, a computer operating as a database server computer receives object information for a plurality of objects from a plurality of computers.  The database server computer compares the received object information to determine whether any of the received object information corresponds to an object that is potentially identical to another object], and [¶44].
Regarding claim 24, Adya discloses, wherein the at least one processor is further configured to: Atty. Dkt. No. 3222.208000H-3 -BORDEN et al. Application No. 16/792,707 process information corresponding to the one or more files stored in the file repository; store, in an index repository, searchable attributes of at least one of content of the one or more files stored in the file repository or metadata of the one or more files stored in the file repository; and wherein the index repository and the metadata repository are coupled to the one or more server devices [ see FIGS 1-2, 5-6 and corresponding text for more detail, ¶¶42-48]. 
Examiner Note: Cooper also discloses this limitation in :[ see FIGS 2, search index(204), search engine(202), list of document( indexing(205),  document collection( indexing) and database of document data(206), see FIG. 4 , for computing the hash code and storing signature in database and database of document data and list of documents, and ¶¶27, 29].
Regarding claim 25, Adya discloses, wherein the at least one processor is further configured to: create an additional copy of each of the one or more files stored in the file repository; and store the additional copy of each of the one or more files stored in the file repository [¶65, The copying of files to the same computer can be carried out in any of a wide variety of manners.  In one implementation, module 242 forwards a command to one of the computers storing one of the files corresponding to the matching file information to relocate its file to the computer on which the other file corresponding to the matching file information is located.  In another implementation, module 242 forwards the matching file information to the computing devices from which the matching file information were received, along with an indication that the match was identified.  The individual computing devices then coordinate with one another to transfer one of the files to the other computing device].
Regarding claim 26 , Adya discloses further comprising a user interface enabling access to a search engine and configured to initiate transmission of the search request for information corresponding to the one or more files stored in the file repository [ see FIG 6, ¶151, Computer environment 600 includes a general-purpose computing device in the form of a a user can enter commands and information into computer 602 via input devices such as a keyboard 634 and a pointing device 636 (e.g., a "mouse")], and [¶44, Computing device 200 is intended to be used in a serverless distributed file system, and as such includes modules oriented towards both server functionality and client functionality.  The server functionality comes into play when device 200 is responding to a request involving a file or directory entry stored (or to be stored) in storage device 208].
Examiner Note: Cooper also discloses this limitation as: [ see FIG. 2 and corresponding text for more detail, workstation 201( user query),  search index(204), search engine(202), list of document( indexing(205),  document collection( indexing) and database of document data(206), ¶27, FIG. 2 illustrates a workstation 201 where a query can be entered by the user.  The query is sent over a network, such as the network 105, to the search engine 202 that looks up the query word(s) in the search index 204 and returns a list of documents 205].
Regarding claim 27, Adya discloses, wherein the system includes a back-up system, and wherein the information source client is physically remote from the back-up system[ see FIG.1, for distributed file system, computing devices 102, 106, and 108 ], and [¶2, When a file was needed, the user machine simply requested the file from the server.  In this server-based architecture, the file system is extended to facilitate management of and access to files stored remotely at the storage server over a network], and [see FIG.6, ¶¶160-161, remote computers]. 
Regarding claim 28, this claim is interpreted and rejected for the same rational set forth in claim 21.
Regarding claims 29, and 36 Adya discloses,wherein storing metadata of the one or more gathered files comprises: determining metadata for the one or more files; generating a metadata index for the one or more files, the metadata index being based on the determined metadata for the one or more files; and storing the metadata index in the metadata repository[¶48, the file information may be a hash value that is based on the data in the file…Different characteristics of the file can also be incorporated into the file information, such as the file size, the file type, the file name, and so forth.  The file information can be generated in any of a wide variety of manners, so long as each of the computing devices generates its file information in the same manner.], and [¶49, In one implementation, the file information is a hash value generated based on the file… The hash value may be based on the entire file, or alternatively only a portion of the file (e.g., the beginning of the file, the end of the file, the middle of the file, and so forth).  In another implementation, the file information is referred to as a file signature, which is a combination of a hash value based on the file (the hash value represents 64 bits of the file signature) and the file size (which represents another 64 bits of the file signature)], and [¶50] ; and
Examiner Note : Cooper also discloses this limitation as: [¶29,  FIG. 4 shows a flowchart of a method for computing a signature for each document.  For each document in the list of documents 205, the method obtains the major terms from the database 206.  For each term (step 401) a standard function (step 402) is used (such as the getHashcode method known from Java) to compute a hash code for the corresponding character string.  The hash codes are added together at step 403 for all terms producing an integer signature for that document.  This signature code is then stored at step 405 back into the database 206].
Regarding claims  30, and 37, these claims are  interpreted and rejected for the same rational set forth in claim 23.
Regarding claim 31, and 38, Adya discloses  further comprising indexing file content of the one or more files stored in the file repository[¶47, The directory server then stores the file on an appropriate computing device (based on the rules followed by distributed file system 150) and maintains a record of where the file is stored].
Examiner Note : Cooper also discloses this limitation as: [¶2,  Regardless of the search technology that is employed, most conventional search systems follow the same basic procedure for indexing and searching a database in a digital library.  First, the data to be searched must be input to the search system for indexing.  Next, attributes or contents or both are extracted from the objects and processed to create an index.  An index contains data that is used by the search system to process queries and identify relevant objects.  After the index is created, queries may be submitted to the search system.  The query represents information needed by the user and is expressed using a query language and syntax defined by the search system.  The search system processes the query using the index data for the database and a suitable similarity ranking algorithm].
Regarding claims 32 and 39, these claims are interpreted and rejected for the same rational set forth in claim 26.
Regarding claims 33 and 40, these claims are interpreted and rejected for the same rational set forth in claim 25.
Regarding claim 34,  Adya discloses further comprising accessing file administration activity associated with the one or more files stored in the file repository[¶60,  Additionally, it is not uncommon for files to be deleted from computing device 200.  For example, the user 
Regarding claim 35, this claim is interpreted and rejected for the same rational set forth in claim 21.
Regarding claim 37, this claim is interpreted and rejected for the same rational set forth in claim 23.
Regarding claim 40, Ayda discloses intercepting one or more files using a proxy [¶99, Any of a variety of conventional techniques can be used to communicate the information in a compressed form, such as the use of well-known Bloom filters].

Vaccination

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Margolus( US7412462)[ read the entire application,  Data repository and method for promoting network storage of data , all kind of repositories, Backup service].
Nelson(US5, 452, 447) (Abstract].
Pujare(US2002/0083183) ¶18 Each directory contains list of file name, file number, and the metadata associated with the files in that particular directory]
Aiken(US2003/0120647) [Method and apparatus for indexing document content and                         content comparison with World Wide Web search service]. 
Kaczmarek(US7,441,180[ Computer network file synchronization system and method, Abstract].
Moulton(U2001/0037323)[ Hash file system and method for use in a commonality                         factoring system, abstract].
 Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
                                                                                                                                                                        
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496